219 S.W.3d 785 (2007)
John C. BROYLES, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88228.
Missouri Court of Appeals, Eastern District, Division Three.
April 17, 2007.
Meleaner Harvey St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty., Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Movant John C. Broyles appeals the motion court's denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. We have reviewed the parties' briefs and the record on appeal and find no clear error. An opinion would have no precedential value. The parties, however, have been provided with a memorandum, for their information only, setting forth the reasons for this decision. The motion court's judgment is affirmed. Rule 84.16(b)(2).